Citation Nr: 1100252	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
April 1971 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The Veteran appeared at a Travel Board Hearing in August 2010.  A 
transcript is associated with the claims file.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record 
(January 2004) which denied service connection for hypertension, 
relates specifically to an unestablished fact necessary to 
substantiate the claim; it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim of 
entitlement to service connection for hypertension.  The claim on 
the merits requires additional development, which is addressed in 
the remand below.  Therefore, no further development is needed 
with respect to the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the 
RO) or the Board that are not appealed in the prescribed time 
period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 
20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  See Knightly v. Brown, 6 Vet. 
App. 200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  With a chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Analysis

The Veteran in this case was initially denied service connection 
for hypertension as secondary to diabetes in a January 2004 
rating decision which was unappealed.  Essentially, the reasoning 
for the denial was that although the evidence showed that the 
Veteran's service-connected diabetes pre-existed his 
hypertension, the medical evidence did not show that there was a 
causal or aggravating relationship between the diabetes and the 
claimed hypertension.  As the Veteran did not appeal this adverse 
determination, it became final within a year of notification to 
him.  In the current claim, the Veteran contends that new and 
material evidence does exist to reopen the claim for service 
connection.  With this, the Board agrees.  

The RO's 2004 denial of service connection was based on the 
results of an examination offered during the course of that 
claim.  Indeed, the Veteran was given a VA examination in 
September 2003, and in the associated report, the examiner stated 
that, because the Veteran did not exhibit diabetic neuropathy, it 
was more likely than not that hypertension and diabetes were 
"unrelated."  The examiner did note that diabetes was diagnosed 
in 1996, which was prior to the diagnosis of hypertension in 
1999.  

In connection with his claim to reopen, the Veteran has submitted 
numerous reports from VA providers, and a September 2006 VA 
examination report notes the presence of early peripheral 
neuropathy.  In fact, the Board notes that the Veteran has 
received service connection for neuropathy in the bilateral upper 
and lower extremities subsequent to the last final denial of 
service connection for hypertension.

The receipt of the evidence regarding neuropathy is new, in that 
it was not of record at the time of the previous denial, and it 
is certainly material, in that neuropathy has been diagnosed and 
service connected since the last final decision of record.  
Indeed, since the absence of neuropathy formed the basis of the 
negative nexus opinion of 2003 where a secondary relationship 
between diabetes and hypertension was not found, the subsequent 
diagnosis of neuropathy is a significant finding which raises the 
possibility of substantiating the underlying claim for service 
connection for hypertension.  38 C.F.R. § 3.156.  As such, the 
criteria for reopening have been met, and to that extent only, 
the claim will be granted.  


ORDER

New and material evidence having been received, the claim of 
service connection for hypertension is reopened; the appeal is 
granted to this extent only.  


REMAND

The above decision reopens a claim of service connection for 
hypertension, to include as secondary to service-connected 
diabetes.  In the aforementioned decision, it was noted that the 
September 2003 VA examination posited a negative opinion 
regarding a relationship between diabetes and hypertension, on 
the basis of there being no diabetic neuropathy present at that 
time.  As noted, the Veteran has subsequently been diagnosed as 
having neuropathy in the bilateral lower and upper extremities, 
so the basis of the 2003 opinion is no longer valid.  Further 
evidentiary development is thus required to determine if the 
Veteran's service-connected diabetes (to include his associated 
service-connected neuropathy) had any role in the onset or 
aggravation of hypertension.  

The Board notes that the Veteran was diagnosed as having diabetes 
prior to his diagnosis of hypertension, with the latter condition 
being assessed in 1999.  Diabetic neuropathy was noted in 
September 2006, and the Veteran has had a continual diagnosis of 
hypertension throughout the assessment of comorbid neuropathy.  
Given that the 2003 VA opinion suggests a potential causal or 
aggravating relationship between the onset of diabetic neuropathy 
(if it had been present at that time) and hypertension, the Board 
is of the opinion that a new, comprehensive VA examination 
addressing etiology be afforded.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Furthermore, the Board notes that the 
Veteran has identified developing a problem with his kidneys, and 
he has asserted that this is a diabetes-related manifestation 
that contributes to his hypertension.  Although renal 
hypertension is not noticeably apparent in the record, there is a 
July 2006 assessment of renal insufficiency done by VA providers.  
Accordingly, the examiner should address if renal hypertension is 
present, or if any kidney manifestation is indicative of a 
relationship between diabetes and hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Schedule the Veteran for a VA examination 
with the appropriate specialist to determine 
if there is any causal or aggravating 
relationship between service-connected 
diabetes, service-connected diabetic 
neuropathy, and hypertension.  The examiner 
is to specifically note the findings of the 
2003 VA examination, and provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that 
diabetes or any diabetic manifestation, 
including service-connected neuropathy, 
caused or worsened hypertension beyond the 
natural course of the disease process.  The 
examiner should note if the Veteran 
experiences renal hypertension (or any other 
renal manifestation which could contribute to 
essential hypertension) as a consequence 
(causal or aggravating) of service-connected 
diabetes.  

3.  Following the directed development, the 
RO must conduct a de novo review of the claim 
for service connection on the merits.  Should 
the claim be denied, issue an appropriate 
statement of the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


